Method and System for Detecting Exhaust Emissions of Vehicle Equipped with Ignition Engine Based on Big Data of Remote Sensing

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because the limitation “dividing the multiple VSPs into different bins.” should read “dividing the multiple VSPs into different bins;[[.]]”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Real-World emissions of gasoline passenger cars in Macao and their correlation with driving conditions, 2014; "Wang").

Regarding claim 1, Wang discloses, in figures 3-4, a method for detecting exhaust emissions of a vehicle equipped with an ignition engine based on big data of remote sensing (ABSTRACT, examiner notes Wang collected local emission data of gasoline powered vehicles using PEMS to analyze emissions relative to modes of operation), comprising: S1: performing remote sensing detection on gaseous exhaust pollutants of a vehicle (p. 1136, col. 2 ¶ 2, examiner notes Wang measures on-road second-by-second emissions using SEMTECH-DS PEMS); S2: calculating a VSP and dividing the VSP into bins (see table 2, p. 1137, col. 2, ¶ 2-3, Wang uses the VSP-bin method to divide emissions data into 22 operating mode bins); S3: performing statistical analysis on exhaust pollutant data in each bin divided in S2 according to exhaust pollutant data obtained in S1 and information of bins divided in S2 (p. 1137, col. 2, ¶ 2-3, Wang applies the MOVES model to determine emission rates of VSP operating mode bins); S4: calculating an average emission level of the vehicle (see fig. 4, p. 1140, examiner notes Wang depicts normalized emission factors of 16 gasoline passenger cars used in the study); and S5: determining a high-emission vehicle (p. 1144, col. 1, ¶ 2, Wang concludes passenger cars manufactured before 2000 are “much dirtier than those of newer models”, the examiner construes “much dirtier” to mean high emission relative to cars manufactured 2000 and after).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (Real-World emissions of gasoline passenger cars in Macao and their correlation with driving conditions, 2014; "Wang") as applied to claim 1 above, and further in view of WaybackMachine (EPA Vehicle Weight Classifications, 2015; “WaybackMachine”).

Regarding claim 3, Wang fails to disclose dividing vehicles into classes.
WaybackMachine teaches vehicles equipped with ignition engines are classified into light-duty vehicles, medium-duty vehicles and heavy-duty vehicles according to a gross vehicle mass (GVM), and are further classified into light-duty passenger vehicles, light-duty trucks, medium-duty passenger vehicles, medium-duty trucks, heavy-duty passenger vehicles and heavy-duty trucks according to their uses (see WaybackMachine Vehicle Weight Classification, examiner notes Light Duty Passenger Vehicles are listed as LDV and Light Duty Trucks are listed as LLDT and HLDT, additionally, Heavy Duty Passenger Vehicles are listed as Urban Busses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate WaybackMachine scheme of dividing vehicles into classes based on Gross Vehicle Weight into Wang’s scheme of determining exhaust emissions of vehicles since standards for vehicles are based in part of the type of vehicle being evaluated. Doing so allows for setting targeted emission standards based on vehicle class public impact.

Allowable Subject Matter
Claims 2, 4 - 8, and 11 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Wang to incorporate the additional limitations of claim 2. Examiner concludes prior existence of the combination is improbable. Claims dependent on claim 2 would be allowable for the same reasons as above.

Regarding claim 4, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Wang and WaybackMachine to incorporate the additional limitations of claim 4. Examiner concludes prior existence of the combination is improbable. Claims dependent on claim 4 would be allowable for the same reasons as above.

Regarding claim 7, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Wang to incorporate the additional limitations of claim 7. Examiner concludes prior existence of the combination is improbable. Claims dependent on claim 7 would be allowable for the same reasons as above.

Regarding claim 8, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Wang to incorporate the additional limitations of claim 8. Examiner concludes prior existence of the combination is improbable. Claims dependent on claim 8 would be allowable for the same reasons as above.

Regarding claim 12, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify Wang and WaybackMachine to incorporate the additional limitations of claim 12. Examiner concludes prior existence of the combination is improbable. Claims dependent on claim 12 would be allowable for the same reasons as above.

Claims 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, although Wang discloses a scheme of determining exhaust emissions of vehicles including conducting emission testing on 16 vehicles using a route with a total length of 28km covering different road types and traffic conditions constituting multiple vehicle specific power intervals, using the VSP-bin method to divide emissions data into 22 operating mode bins, and measuring second by second emissions using PEMS; Wang does not derive high emission thresholds for each bin and determine excess emission for each bin based on said threshold. Furthermore, no other prior art can be found to motivate or teach applicant’s method including deriving a high-emission determination threshold for each bin based on the vehicle gaseous exhaust pollutant data in each bin; and performing excess emission determination in each bin of a vehicle to be tested according to the high-emission determination threshold of each bin, in combination with the remaining limitations of the claims. The dependent claims are allowable for the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856